DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment to include “a second side of the body opposite the first side includes a continuous surface extending along a length of the body from the first end to the second end” and the arguments presented in pages 5-6 that Griffith does not expressly disclose “a second side of the body opposite the first side includes a continuous surface extending along a length of the body from the first end to a second end” in the remarks filed on 10/27/2020 was persuasive, therefore, overcoming the previous 102 rejection over Griffiths. However, a new ground of rejection is made in view of Abdelgany U.S. Publication 2008/0125865 and Griffiths et al. U.S. Publication 2011/0098760 A1 in view of Lambrecht et al. U.S. Publication 2005/0234557 A1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdelgany U.S. Publication 2008/0125865.

    PNG
    media_image1.png
    375
    563
    media_image1.png
    Greyscale

Regarding Claims 25, Abdelgany discloses a bone graft containment device 201, comprising: a body extending longitudinally from a first end to a second end and including a channel extending longitudinally therethrough (as seen in the annotated Figures 15A-15B); and a plurality of slots extending laterally into the body in communication with the channel to define a plurality of cage segments 6, 8, 9 (as seen in the figures above), the slots extending along a first side of the body so that a second side of the body opposite the first side includes a continuous surface extending along a length of the body from the first end to the second end, the body movable between a substantially straight configuration (as seen in Figure 15B) and a curved configuration in which cage segments are moved relative to one another to reduce a size of the slots therebetween (as seen in Figure 15A). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25-27, 32-35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. U.S. Publication 2011/0098760 A1 in view of Lambrecht et al. U.S. Publication 2005/0234557 A1.

    PNG
    media_image2.png
    393
    552
    media_image2.png
    Greyscale

Regarding Claim 25, Griffiths et al. discloses a bone graft containment device 10 as seen in Figures 1-9, comprising a body extending longitudinally from a first end 16 to a second end 18 (paragraphs [0007-0008] and [0049]) and including a channel 30 extending longitudinally therethrough (paragraphs [0013-0014]); and a plurality of slots 12 extending laterally into the body in communication with the channel to define a plurality of cage segments (paragraphs [0028-0029]), the slots 12 extending along a first side of the body so that a second side of the body opposite the first side includes a continuous surface (as seen in Figure 6A), the body movable between a substantially straight configuration and a curved configuration in which cage segments are moved relative to one another to reduce a size of the slots there between (paragraphs [0049-0050]). Griffiths et al. teaches the depth, D of the relief cut 12 maybe be less than half of the distance X and the depth D is also consistent amount all relief cuts (paragraph [0051]), wherein the spacer 10 may incorporate any combination of relief cuts to provide a space However, Griffith et al. does not expressly disclose a second side of the body opposite the first side includes a continuous surface extending along a length of the body from the first end to the second end.  Lambrecht et al. teaches a spacer in the same field of endeavor for the purpose of treating a bone (abstract), the spacer 154 comprises a channel and plurality of slots 154 extending from a first side to a second side and in communication with the channel (as seen in Figures 40B-40C) and a second side 188 having a continuous surface extending along a length of the body from a first end to a second end for the purpose of providing a surface for lies against the bone and prevent egress of materials from the bone (paragraph [0211]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Griffiths’ second surface to be a continuous surface extending along a length of the body from a first end to a second end as taught by Lambrecht et al. for the purpose of providing a surface for lies against the bone and prevent egress of materials from the bone.
Regarding Claim 26, Griffiths et al. discloses a fixation tab 40 extending longitudinally along the second side of the body from a first end to a second end, the first end of the fixation tab 40 extending beyond the first end of the body 10 (as seen in Figure 9) and the second end of the fixation tab extending beyond the second end of the body 10 (as seen in Figure 9), the fixation tab 40 including a plurality of openings (fastener holes) extending therethrough along a length thereof, each of the openings sized and shaped to receive a bone fixation element 42 (as seen in Figure 9 and paragraphs [0060-0061]).
Regarding Claims 27, 35, Griffiths et al. discloses wherein edges of the cage segments are angled relative to a perpendicular axis extending perpendicular to a longitudinal axis of the 
Regarding Claim 32, Griffiths et al. discloses wherein a cross-section of the body is sized and shaped to correspond to a profile of a target bone (e.g. mandible body, see Figures 8-9 and paragraphs [0059],[ 0061-0062], [0064]).
Regarding Claim 33, Griffiths et al. discloses a bone graft containment device 10 as seen in Figures 1-9, comprising a mesh body extending longitudinally from a first end 16 to a second end 18 (paragraphs [0007-0008] and [0049]) and including a channel 30 extending longitudinally therethrough (paragraphs [0013-0014]); and a plurality of slots 12 extending laterally into the body in communication with the channel to define a plurality of cage segments (paragraphs [0028-0029]), the slots 12 extending along a first side of the body so that a second side of the body opposite the first side includes a continuous surface (as seen in Figure 6A), the body movable between a substantially straight configuration and a curved configuration in which cage segments are moved relative to one another to reduce a size of the slots there between (paragraphs [0049-0050]). The examiner interprets the term mesh to be a plurality of struts forming the caged body. The limitation “when the mesh body is in an operative position, faces toward a lingual direction” is an intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Griffiths et al. further discloses a fixation tab 40 extending longitudinally along the second side of the body from a first end to a second end, the first end of the fixation tab 40 extending beyond the first end However, Griffith et al. does not expressly disclose a second side of the body opposite the first side includes a continuous surface extending along a length of the body from the first end to the second end.  Lambrecht et al. teaches a spacer in the same field of endeavor for the purpose of treating a bone (abstract), the spacer 154 comprises a channel and plurality of slots 154 extending from a first side to a second side and in communication with the channel (as seen in Figures 40B-40C) and a second side 188 having a continuous surface extending along a length of the body from a first end to a second end for the purpose of providing a surface for lies against the bone and prevent egress of materials from the bone (paragraph [0211]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Griffiths’ second surface to be a continuous surface extending along a length of the body from a first end to a second end as taught by Lambrecht et al. for the purpose of providing a surface for lies against the bone and prevent egress of materials from the bone.
Regarding Claim 34, Griffiths et al. discloses the fixation tab 40 includes a plurality of openings (fastener holes) extending therethrough along a length thereof, each of the openings sized and shaped to receive a bone fixation element 42 (as seen in Figure 9 and paragraphs [0060-0061]).
Regarding Claim 39, Griffiths et al. discloses wherein the mesh body 10 is formed of a plurality of intersecting members (see hashed lines in the annotated Figure 6, showing the intersecting “struts”).
Claim(s) 29-31 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. U.S. Publication 2011/0098760 A1 in view of A1 in view of Lambrecht et al. U.S. Publication 2005/0234557 A1 and further in view of Mikhail et al. U.S. Publication 2014/0364961 A1.
Regarding Claims 29, 30, 31, 37, 38, Griffiths et al. does note expressly disclose the mesh body includes a plurality of pores extending therethrough, wherein at least one of the pores is sized and shaped to receive a portion of a bone fixation element, wherein mesh material is formed of a plurality of intersecting members, the intersecting members defining the pores. Mikhail et al. teaches a bone graft containment device 1302 in the same field of endeavor which is sized and shaped to conform to the target bone (paragraph [0074]) comprising a mesh body having a plurality of pores 1358, wherein at least one of the pores 1358 is sized and shaped to receive a portion of a bone fixation element 1386 (as seen in Figure 30 and paragraphs [0072-0074]) for the purpose of having a meshed material that permits fluids and nutrients to flow through the container while preventing bone graft material from falling out (paragraphs [0058]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Griffith’s mesh body to further include a plurality of pores, wherein at least one of the pores is sized and shaped to receive a portion of a bone fixation element for the purpose of a meshed material that permits fluids and nutrients to flow through the container while preventing bone graft material from falling out.
Claim(s) 28 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. U.S. Publication 2011/0098760 A1 in view of Lambrecht et al. U.S. Publication 2005/0234557 A1 and further in view of Larsen et al. U.S. Publication 2017/0354503 A1 (provisional application filed on June 13, 2016).
Regarding Claims 28, 36, Griffiths et al. discloses the edges can be angled for the purpose of conforming to the irregular cross-sectional shaped edges 54 of the mandible (paragraphs [0044], [0057] and [0062]). Griffiths et al. does not expressly disclose wherein edges of the cage segments extend at an angle of approximately 5 degrees relative to the perpendicular axis. Larsen et al. teaches a bone containment graft device in the same filed of endeavor comprising a mesh body having a plurality of slots extending laterally into the body (as seen in Figures 1-7) and a channel extending therethrough (as seen in Figures 1-7), wherein the device is dimensionally built using patient specific bone dimensions, wherein the device can curve, along with a desired spacing between adjacent struts (paragraphs [0013], [0029]) and comprise edges that extend at an angle to a perpendicular axis of the longitudinal axis of the device (as seen in Figures 6-7) for the purpose of corresponding to the profile of the outer surface of the target bone (paragraph [0030]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Griffith’s edges to extend at an angle of approximately 5 degrees relative to a perpendicular axis of the longitudinal axis of the device as seen in Larsen’s device for the purpose of tailoring the edges of the device to correspond to the profile of the resected outer surface of the target bone.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774